internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-115470-09 ----------------------- --------------------------------------------- --------- ------------------------ --------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------------- --------------------- ----------------------------------------- ------------------------------------------------ ---------------------- ------- ---------------------- legend legend taxpayer ------------- --------------------------------------------------------------------------- ----------------------------------------------------------------------- state w ------------- state w statutes -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------------------- q x --------------------------------- ----------- tam-115470-09 y z individual a year a year b year c year d year e year f year g year h year i year j date a date b date c date d r x y z issue ------------------------ --------- ----------------------------------------------- ------------------------------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------------------- -------------- ---------------------- -------------------------- -------- ----------------- ---- -- tam-115470-09 whether the general declaration of taxpayer’s surplus made on date a of year i constitutes a deductible policyholder_dividend within the meaning of sec_811 of the internal_revenue_code for the year i tax_year conclusion the general declaration of taxpayer’s surplus made on date a of year i does not constitute a policyholder_dividend within the meaning of sec_811 of the code deductible in the year i tax_year facts taxpayer is a workers’ compensation self insurance_trust formed pursuant to a state w statute in year a for federal_income_tax purposes it files a form 1120-pc u s property and casualty insurance_company income_tax return taxpayer has a large number of employer members each with a positive net_worth involved in q enterprises within state w which group of employers are allowed under the state w statute to pool their liabilities and form a self insurance fund each member of the group becomes jointly and severally liable for the workers’ compensation liabilities of each other member of the group taxpayer's tax_year is a calendar_year the group of employer members is required by state w statute to meet certain financial and investment requirements for example the group must have at least dollar_figurer of net_worth taxpayer in turn is restricted to certain investments such as united_states treasury securities deposits that are insured by the federal deposit insurance corporation and corporate bonds having a minimum rating of a by the x y or z rating agencies while the workers’ compensation self insurance organizations operating in state w are not considered to be insurance_companies for state regulatory purposes under a separate state w statute the state w department of insurance the department has certain authority over these organizations further if a fund’s operating_expenses are kept low in relation to the fund’s premium and investment_income such funds often provide for policyholder dividends to assist in keeping track of a fund’s items of income and expense the department requires the funds to account for these items on a fund year basis all policies have a common anniversary date which coincides with the fund year concept a fund year will typically remain open and reflect activity until all claims are closed and paid with no remaining reserve liabilities all expenses are paid and any remaining fund sec_1 if such a self insurance fund is properly organized and implemented participation in the self insurance fund satisfies a member employer’s responsibility under state w’s workers’ compensation law tam-115470-09 are returned to members this means that premium income from a given year is matched against expenses for that year although expenses may actually be paid in later years taxpayer has a history of distributing policyholder dividends to its members over the years of its existence for the year i calendar tax_year under consideration the state w statute is silent as to whether taxpayer has any need to notify the department of its intent to declare a dividend the state w statute is also silent as to what particular time when a distribution of dividends must be made a portion of state w statute provides that any monies for a fund year in excess of the amount necessary to fund all obligations of the fund may be declared as refundable to the members of the fund by the board_of trustees the board_of trustees shall be authorized to distribute the refund at their discretion in accordance with the agreement establishing the fund and the following limitations a the amount of the distribution shall not exceed the surplus funds available in the fund year as indicated by the most recently completed audited financial statements of the fund b the board_of trustees shall notify the department in writing of their intent to make a refund to the membership the fund year to which the distributions apply and the amount of the distribution for each fund year thirty days prior to distribution c no distributions shall be paid if an open fund year has a deficit as set forth in paragraph b above in the year i year taxpayer was required to notify the department in writing of its intent to distribute dividends from excess_proceeds days prior to distribution according to individual a an official of the department the notification is for actuarial purposes so that the department’s actuaries can verify that a fund has excess funds from which to pay the dividends a fund does not need the department’s approval to make the distribution however the purpose of the notification is to give the department an opportunity to evaluate a fund’s ability to pay the dividends until the department agrees that the fund has the ability to pay no distribution is made furthermore if the department objects in whole or in part then no distribution objected to by the department is made for the year i tax_year the state w statute provided that if a deficit exists in a fund year the fund shall eliminate the deficit or submit a plan for elimination of the deficit pursuant to regulations promulgated by the department tam-115470-09 the trust agreement and by-laws establishing taxpayer provides for a loss fund and this document describes the trustees’ responsibility in part as follows the trustees are required to maintain a separate loss fund for the payment of loss claims with respect to such loss fund the trustees’ responsibility is solely that of a fiscal agent to pay loss claims to provide periodic reports thereof to the state w insurance commissioner and after making provision for open and incurred but not reported claims to hold and distribute all surplus monies in the loss fund to only those qualified member participants and defined in this trust agreement and the indemnity agreement all in accordance with any applicable rules and regulations of the commissioner in addition the trustees shall make and collect such assessments as may be required to maintain actuarial soundness of the separate loss fund for each fund year provide for the deficit if any for any fund year to be made up from either unencumbered surplus from another fund year by assessment or from trustees’ funds as may be ordered by the commissioner or by such other methods as the commissioner may approve only that portion of the premiums received in excess of the amount allocated to the loss fund described above shall be deemed to be trustees’ funds such trustees funds shall be disbursed as follows a for aggregate and specific reinsurance premiums and premium receipt taxes b trustees obligation for the second injury fund if not chargeable against the loss fund and administrative costs of the commissioner c for payment of the administrator’s fee and expenses_incurred by the administrator d the balance of such trustees’ funds shall be retained by the trustees for general use in discharging other obligations as may be reasonably related to providing workers’ compensation insurance however any surplus if any including investment_income and after payment of all authorized expenses and losses shall be returned to those qualified participants as defined in this trust agreement and indemnity agreement and in accordance with any by-laws policy rules and regulations established by the trustees and in accordance with any applicable rules and regulations of the commissioner with regard to policyholder dividends the indemnity agreement which has a function with regard to the state w funds comparable to a policy of insurance provides in part as follows tam-115470-09 the trustees are authorized to set_aside from the premiums collected a reasonable sum for the operating_expenses or administrative expenses of taxpayer all remaining funds coming into their hands during any one year of taxpayer shall be set_aside and shall be used only for the following purposes distribution to participants in such manner as the trustees shall deem to be equitable of any excess monies remaining after payment of claims and claims expenses and after provision has been made for open claims and outstanding reserves provided however that no such distributions shall be made prior to the approval of the commissioner and after complying with the applicable law and rules provided further that undistributed excess funds from previous years may be distributed at any time if not required for reserves and if approved for distribution by the commissioner immediately prior to year i taxpayer had several years from year c until year h which were open and had outstanding tentative balances due to those members of these open fund years who remained eligible to receive such distributions at the board_of trustees’ meeting of date a of year i the following resolution was passed substantially as follows be it resolved that the board does hereby approve the declaration of a distribution to the members of taxpayer for year i in the amount of year i book income which amount shall be quantified by taxpayer’s certified public accountants after the completion of the audit of taxpayer’s books for year i while this distribution has been declared no payment or distribution shall be made until taxpayer has otherwise complied with applicable law with respect to the payment of such distribution at the same meeting the board approved a resolution to fund a deficit for the year b fund year by transferring amounts from the year c fund year to the year b fund year the board also made a specific declaration of amounts to be paid with respect to the year e fund year through the year h fund year which amounts were to be paid when taxpayer has complied with all requirements of applicable law for the payment of such distribution both proposed actions involved prior submission to the department at a meeting held on date b of year j the board adopted the following resolution resolved that the board_of the trustees of taxpayer did previously approve the declaration of a distribution to the members of taxpayer for the year i in the amount of the year i book income as calculated by taxpayer’s certified public accountants it has now been determined that that year i book income was the amount dollar_figurex while this distribution has been declared the distribution shall not be tam-115470-09 paid or distributed until such time as taxpayer has complied with all requirements of applicable law for the payment of such distribution on its federal_income_tax return form 1120-pc for year i taxpayer deducted dollar_figurex as a policyholder_dividend the year i deducted policyholder_dividend was not paid out in the year declared or in the subsequent year generally taxpayer does not pay out the declared dividend for several years for example for the e fund year only y percent of the deducted dividend has been paid out as the end of year j which was z years later taxpayer made submissions of date c and date d which included exhibits c d and e attached to this document these exhibits included hypothetical illustrations showing how a state w group self insurance fund can operate and the distinction between activities on the taxpayer entity or fund level versus the fund year level exhibit c sets out sets out the base_period assumptions fund years are set out showing a net_income of zero for each year after income is reduced by expenses including policyholder dividends declared the sec_832 amount for year is dollar_figure year is dollar_figure and year is dollar_figure at the end of year no actual dividends have been paid out exhibit d shows the activity at the end of year for all four years the exhibit assumes that year had a dollar_figure unfavorable development of loss_reserves in year and that taxpayer paid out dividends in year of dollar_figure for each of fund year sec_1 and the additional claims development expense of dollar_figure was deducted as part of losses_incurred in year and it reduced the member’s dividends payable for fund year from dollar_figure to dollar_figure as the balance at the end of year the members’ dividend balance for fund year sec_1 and at the end of year is each reduced by dollar_figure paid out in year resulting in a balance of dollar_figure and dollar_figure respectively exhibit e is the same as exhibit d but assumes that fund year 3’s adverse loss development in year is dollar_figure the same dollar_figure in dividends is paid out also there is a member assessment of dollar_figure imposed in year on the fund year members as a consequence of these assumptions the dividend payable balance at the end of year of dollar_figure is reduced by dollar_figure resulting in a dollar_figure balance with respect to fund year at the end of year the balances at the end of year for fund year sec_1 and are the same as in exhibit d law sec_461 provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income tam-115470-09 sec_1_461-1 of the income_tax regulations provides in part that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that established the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see paragraph a iii a of this section for examples of liabilities that may not be taken into account until a taxable_year subsequent to the taxable_year incurred and see sec_1_461-4 through for rules relating to economic_performance sec_461 provides that for purposes of this title in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-4 provides in part that in the case of rebates or refunds economic_performance occurs when payment is made sec_461 provides in part that notwithstanding paragraph an item shall be treated as incurred during any taxable_year if i the all_events_test with respect to such item is met during such taxable_year determined without regard to paragraph economic_performance with respect to such item occurs within the shorter of a reasonable period after the close of such taxable_year or ½ months after the close of such taxable_year sec_461 provides that sec_461 shall not apply to any item for which a deduction is allowable under a provision of this title which specifically provides for a deduction for estimated expenses sec_832 provides for a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such except in the case of a mutual fire insurance_company described in sec_832 for purposes of the preceding sentence the term dividends and other similar distributions includes amounts returned or credited to policyholders on cancellation or expiration of policies described in sec_832 for purposes of this paragraph the term paid or declared shall be construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_834 provides that the term dividends_to_policyholders means dividends_and_similar_distributions paid or declared to policyholders for purposes of the preceding sentence the term paid or declared shall be construed according to the method regularly employed in keeping the books of the insurance_company tam-115470-09 sec_1_822-12 provides in part as follows if on the other hand the method_of_accounting so employed is the accrual_method the deduction or a reasonably accurate estimate thereof for dividends_and_similar_distributions declared to policyholders for any taxable_year will in general be computed by adding the amount of dividends_and_similar_distributions declared but unpaid at the end of the taxable_year to dividends_and_similar_distributions paid during the taxable_year and deducting dividends_and_similar_distributions declared but unpaid at the beginning of the taxable_year if an insurance_company using the accrual_method of accounting does not compute the deduction for dividends_and_similar_distributions declared to policyholders in the manner stated it must submit with its return a full and complete explanation of the manner in which the deduction is computed in revrul_57_134 1957_1_cb_210 the insurance_company on november 15th of the taxable_year declared a dividend to policyholders of all company profits in excess of dollar_figurex dollars for such taxable_year payable after the close of the year the dividend was paid on january 20th of the following year revrul_57_134 stated that the declaration cannot create a debt at the time the resolution therefor is adopted by the board_of directors because losses may occur during the remainder of the year which would more than offset the corporation’s prior earnings for such year accordingly under such resolution no debt between the corporation and the policyholders can be created until the taxable_year has closed since only then would it be clear whether there would be earnings available for the purposes of the dividend declaration at the end of the taxable_year during which the dividend is declared pursuant to a resolution of the board_of directors however all events will have occurred which fix the company’s liability for the dividend and such liability cannot be affected by anything transpiring after that time in 38_tc_915 acq in result in part 1966_2_cb_4 the taxpayer was an accrual basis unincorporated mutual marine insurance association the taxpayer’s board_of governors passed a resolution to distribute a specific amount of earnings the service and the taxpayer agreed and so stipulated that the dividends deductible in any year are the dividends actually declared in that year however the issue under consideration was the amount of dividends declared by the taxpayer that is the amount distributed to each policyholder was reduced by a predetermined percentage which was set_aside as a contribution to taxpayer’s surplus the service argued that the declaration of the dividend was deductible only to the extent of the amount actually paid the tax_court held that there was no binding and enforceable obligation to pay with respect to the loss retentions and thus there was no declaration of dividend for those amounts however the policyholder did acquire a continuing interest in the amount set_aside as contributions and therefore such amounts could be considered part of the dividend declaration tam-115470-09 in 57_tc_58 acq 1973_2_cb_1 among other matters the tax_court considered the deduction for policyholder dividends for example certain policies written by a subsidiary included an endorsement which formed a part of that contract that provided for dividends the amounts of dividends payable pursuant to such endorsements are not related to the policyholder’s loss experience or to the insurance company’s expenses with respect to the risks covered by the policy except in the case of workmen’s compensation policies subject_to the jurisdiction of the coal mine compensation rating bureau of pennsylvania and except as expenses may affect surplus where the existence of surplus is a condition to the payment of a dividend bituminous itself issues certain policies minnesota dividend policies which include an endorsement which forms a part of each such policy providing for dividends to the policyholder the dividends for which provision is made in the dividend endorsement were declared prospectively on such policies in may of each year pursuant to a resolution of bituminous’ board_of directors bituminous made an estimate as of each december of the amount pertaining to the earned premiums on minnesota dividend policies determined on a pro_rata basis without regard to any reserve for retrospective rate credits premium discount or policyholder dividends which would thereafter be payable to policyholders as policyholder dividends based upon the dividend resolutions previously adopted by bituminous the tax_court reasoned that the certainty of petitioners’ obligation to pay these was in practical fact as great as the certainty that they would be required to pay retro credits and premium discount the commitment to pay such dividends was made to policyholders at the time the policies were written and was expressed in advance resolutions at the time the policies were written and was expressed in advance resolutions declaring such dividends under the resolutions the dividends were expressed in percentage of premium and as premium was earned the obligation became fixed the tax_court concluded that bituminous could deduct the policyholder dividends in the tax_year in which they were declared analysis in summary the service believes the amount declared as a policyholder_dividend for year i is not deductible under sec_832 because the fact of liability under the accrual_method of accounting is contingent and the economic_performance requirement of sec_461 has not been met accrual accounting-contingency sec_832 provides a deduction for policyholder dividends_paid or declared the statute states that the term paid or declared shall be construed acquiescence in result with respect to issues relating to whether estimated retrospective rate credit reserves for policies expiring beyond the current taxable_year are property includible in unearned premiums and whether unpaid premium discount on the unexpired portion of policies are allowable as deductions or includible in unearned premiums tam-115470-09 according to the method_of_accounting regularly employed in keeping the books of the insurance_company under the accrual_method of accounting a liability is incurred in the taxable_year in which all the events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy sec_1_461-1 although expenses may be deductible before they have become due and payable liability must first be established 481_us_239 if all the events necessary to establish the fact of liability have not occurred the liability is contingent upon the prior occurrence of a particular event a condition_precedent and may not be accrued for purposes of deduction 56_tc_1083 aff'd 482_f2d_150 3d cir 348_f2d_485 cert_denied 382_us_1009 in our view the required fact of liability has not been established by the general declaration for year i made by taxpayer on date a of that year such a liability is at that point contingent on the existence of taxpayer’s profits which in turn is dependent on the future claims loss development if the loss reserve set up for year i proves inadequate in future years profits will be reduced to pay claims and in turn reduce taxpayer's liability to pay year i declared dividends in 253_f2d_691 3rd cir aff’g 150_fsupp_355 d del cert_denied 358_us_827 the court considered a corporation’s contingent obligation to repay its two major shareholders for providing advances to the corporation which were used to pay dividends on preferred_stock to other shareholders the agreement between the parties provided for their reimbursement conditioned upon the declaration of the semi-annual current dividend on the preferred_stock and the existence of profits these conditions were required to be met before the corporation’s liability to pay principal and interest to the two major shareholders became absolute the court held that only after the regular dividend for the current semi-annual period was declared on outstanding preferred_stock liability to repay the interest on advances accrued when profits excluding consideration of dividends accumulated but not paid was sufficient to enable taxpayer to repay with interest the advances made by the majority shareholders the facts of the present case bear certain similarities to the situation in american bemberg in that there are certain conditions precedents or benchmarks that must occur before the fact of liability exists as to the members of a particular fund year there has be a profit in that particular fund year for example at the same date a of year i board meeting in which the general declaration under consideration was made it was resolved to propose a transfer of amounts from the year c profitable fund year to year b deficit fund year thus it is possible that a portion of any dividends subject_to a general dividend declaration made in year c will in fact not be distributed to the eligible participants of the year c fund year this is the basic contingency problem it would seem that no policyholder member of taxpayer would receive any of the amounts declared as a dividend for the year c fund year as those amounts went to pay for the adverse claims development or perhaps other expenses associated with the year b fund year tam-115470-09 ie the amounts subject_to the general declarations but held for long periods of time by taxpayer without being actually paid out to the participants are subject_to being paid to claimants because of unfavorable loss development which could cause initially anticipated profits to not come to fruition in practice there are also other benchmarks that are important in moving from contingent to non-contingent liability status for example the setting aside of amounts in the more specific declarations as illustrated by the resolution in the date a of year i board meeting relative to amounts to be paid with respect to the year e through year h fund years associated with this action is the involvement of the department in providing feedback to the funds with respect to actuarial and financial matters and that might have a bearing on their ability to actually pay the amount of the dividends they propose taxpayer has addressed the legal issue of whether taxpayer's declared dividends do not satisfy the all_events_test of the accrual_method of accounting because they are subject_to a contingency taxpayer argues that it satisfies the fact of liability because a legal_obligation is created by taxpayer's declaration and the declaration is consistent with sec_832 as further authority revrul_57_134 and the three cases cited therein are relied upon by taxpayer also cited is commercial fishermen's supra it is argued that there is no provision of law or regulation requiring a taxpayer to predict his future before recording and deducting such perfected liability finally several cases and a revenue_ruling are cited about the integrity of the tax_year that is future economic conditions do not affect the accruals the service disagrees that revrul_57_134 is authority supporting taxpayer the ruling does not contain any facts regarding contingencies as to fact of liability as is present in this case indeed the taxpayer in the ruling paid the dividend in january of the year following the year in which the dividend declaration was made which would suggest that no contingency existed at the end of the year of declaration consequently it is appropriate to ask taxpayer why it keeps the declared dividend for so long before actually paying it out to members the three cases cited in revrul_57_134 also do not support taxpayer in 269_us_422 and 35_bta_795 the amount in question was paid in the following year in 55_f2d_893 2d cir the dispute was as to when the increase in the state tax may be taken as a deduction whether in the year state taxes were originally accrued or when it was finally fixed as a tax upon the income as increased by the service the cases all deal with computing the amount of liability not the fact of liability an illustration of a financial issue that might be raised by the department that could have an impact is its role in enforcing the statutory requirement that only a rated bonds are entitled to treatment as admitted_assets for regulatory purposes tam-115470-09 the service disagrees that commercial fishermen's supra lends further support as to whether taxpayer has properly deducted dividends in the year of declaration the court held that the amount of declared dividends was properly deductible in the year declared except for the adjustment for loss retention the court found that the contributions were a fixed liability of the taxpayer but the loss retention amounts were not a liability the service's acquiescence in the opinion does not resolve the present case we would also note the enactment of sec_832 dealing with interinsurers that was added by sec_1024 of the tax_reform_act_of_1986 pub_l_no addressed the issue raised in the cited case taxpayer cites 223_f2d_265 revrul_81_176 c b 476_us_593 and newhouse broadcasting corp v comm'r t c memo as supporting an argument that it has satisfied the fact of liability component of the accrual_method of accounting these authorities deal with various subsequent events after the close of the taxable_year such as insolvency of the lessee medicare desk audits cessation of business by a casino operator and the return of books the all_events_test has been met in those authorities even though the liability was subject_to a condition_subsequent these authorities are materially distinguishable from the case at hand whether a business_expense has been incurred as to permit an accrual basis taxpayer to deduct it under sec_162 is governed by the all_events_test that originated in anderson supra that test is contained in sec_1_461-1 which provides that u nder an accrual_method of accounting an expense is deductible for the taxable_year in which all the events have occurred which determine that fact of the liability and the amount thereof can be determined with reasonable accuracy in united_states v general dynamics corp supra the court held that where filing is a condition_precedent to liability an accrual basis taxpayer providing medical benefits to its employees cannot deduct at the close of the taxable_year an estimate of its obligation to pay for medical_care obtained by employees or their qualified dependents during the final quarter of the year claims for which have not been reported to the employer it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent see 280_us_445 or contested see 321_us_281 nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 291_us_193 cf 367_us_687 tam-115470-09 united_states v general dynamics corp id pincite if all the events necessary to establish the fact of liability have not occurred the liability is contingent and may not be accrued for purposes of deduction abkco industries inc v comm'r supra field enterprises inc v united_states supra in these cases the court held that the taxpayer's liability for the payments in question in abkco industries royalties and in field entersprises inc quality bonuses was contingent upon the prior occurrence of a particular event a condition_precedent in this case taxpayer's business is insuring workers'_compensation risks and thus is liable for all appropriate claims under the insurance policies sold to its members taxpayer's excess surplus is returned to members as policyholder dividends but this excess surplus is net of all workers'_compensation claims for a fund year the condition_precedent to taxpayer's fact of liability for policyholder dividends is the satisfaction of all legal responsibility to pay claims for a particular fund year the taxpayer's board has developed a policy of paying declared dividends over the claims development period of the life of the claims for each year this practice is in part to provide for the inherent uncertainty of the long-tailed insurance the taxpayer covers in determining the amount of dividends to pay each year the board considers actuarial expertise and financial consideration including the number of open claims amount of case base incurred claim reserves amount of incurred but not reported claims reserves maturity of the fund year and age of claims adverse or favorable development over time as well as other financial factors taxpayer's submission of date c exhibit a pincite accumulating and tracking financial activity by fund year basis is used to measure results for members premiums and loss activity incurred in each fund year a fund year will typically remain open and reflect activity until all claims are closed and paid with no remaining reserve liabilities all expenses are paid and any remaining excess funds are returned to members taxpayer's submission of date c exhibit a pincite both state a statutes and the governance documents of taxpayer anticipate that monies in excess of the amount necessary to fund all obligations of taxpayer are to be returned as dividends to the members of the taxpayer taxpayer's submission of date c pincite while the inherent uncertainty and variability of the loss reserve setting process is not subject the irs tam losses_incurred and therefore loss_reserves are considered in determining how much each member is to receive in declared dividends since the estimation of loss_reserves in the first couple of years are considered too green it is prudent practice to allow the loss reserve experience to develop based on better subsequent loss development this practice provides for a more accurate loss experience to determine how much each member is to receive from the declared dividends payable taxpayer submission of date c pincite tam-115470-09 in taxpayer's submission of date c in exhibit d the contingency of the declared dividend is evidenced by the reduction in the dividend payable for fund year due to the adverse claims development in year furthermore in year i taxpayer transferred an amount from the year c surplus sufficient to eliminate the year b deficit that arose during the year h taxpayer submission of date c exhibit a pincite in the year that taxpayer declares a policyholder_dividend it also sets up and deducts for tax purposes a loss reserve for workers'_compensation claims both case reserve and incurred but not reported ibnr only a loss reserve that is fair and reasonable may be deducted sec_1_832-4 if that reserve proves to be inaccurate then a taxpayer can take a tax deduction in a subsequent year either when it increases its reserve or pays a claim policyholder dividends are also deductible in general if paid thus a taxpayer could offset its entire income by ordinary business_expenses workers'_compensation claims and policyholder dividends the tax problem is one of timing because the current fair and reasonable estimate of losses is most likely inaccurate taxpayer keeps the declared dividend in order to pay for future unanticipated claims taxpayer's dividend declaration amount is a solvency reserve retained to pay those increased claims only when the claims activity of a particular fund year are settled or final can the excess surplus if any of a fund year be accurately determined and actually paid out to members the prudent business man often sets up reserves to cover contingent liabilities but they are not allowable as deductions 280_us_445 economic performance- sec_461 the service believes that the economic_performance provision of sec_461 enacted in literally applies to all accrual basis taxpayers and in this case would require the postponement of the claimed deduction until an actual cash payment of the dividend is made to members as regard to the exceptions made available in sec_461 the recurring_item_exception provide in sec_481 does not apply because the general declaration made by taxpayer is not followed by payment within the time frames allowed by sec_461 and the exception provided by sec_461 does not apply because the sec_832 does not specifically provided for a deduction for estimated expenses the taxpayer makes several arguments regarding the applicability of the economic_performance rule_of sec_461 it is taxpayer's position that there is long standing authoritative support for its tax_accounting for the dividend declared deduction to change such long standing settled authoritative guidance will require action by congress or the judicial process taxpayer first of all argues that congress has in the past considered changes in the dividend declared deduction allowed in sec_832 but has not made a change that alters the requirements that provide for such deduction except for the addition of a tam-115470-09 sentence6 and redesignation of code section numbers sec_832 reads the same as it did years age when enacted in the code since the recodification in congress has considered in some way sec_832 in the following public laws pub_l_no life_insurance_company tax act of pub_l_no revenue act of pub_l_no revenue act of pub_l_no foreign investors act of pub_l_no pub_l_no pub_l_no tax_reform_act_of_1986 pub_l_no tamra pub_l_no obra on nine specific occasions not to mention that studies requested and other observations congress has considered sec_832 and yet it reads essentially and interpretively the same as it did years ago the service disagrees the argument that congress has not specifically amended sec_832 by addressing self insurance funds by name does not answer the issue of whether sec_461 is applicable to taxpayer the service position is that sec_832 requires a taxpayer to follow its method_of_accounting which generally is the accrual_method and under such method includes the all_events_test sec_461 states that the all_events_test is not satisfied until economic_performance occurs arguably congress has not amended sec_832 because it is satisfied with current accrual economic_performance conditions for allowing a policyholder_dividend deduction more specifically taxpayer cites the conference_report to the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no h conf r pincite conf_rep regarding the definition of certain workers'_compensation funds as supporting its position the conference committee deleted b of the house bill which stated that the group be bound by state law or regulation or by its governing documents to promptly return to its members all monies not needed to pay or reserve against claims under the state workers' disability compensation laws and expenses thus the opportunity to apply economic_performance requirements for the return of the excess of earnings_and_profits in the form of declared dividends was specifically deleted by congress the service disagrees in addition to the various service arguments made above the service would note that the application of sec_461 would grant a taxpayer a long time period to pay the dividend that under the promptly return condition in the rejected legislation because of the recurring_item_exception in sec_461 the taxpayer cites the act bluebook as supporting its position staff of the joint_committee on taxation 100th cong general explanation of the tax_reform_act_of_1986 pincite joint comm print section of the act required the treasury_department to conduct a study of several issues including the treatment of policyholder dividends by mutual_property_and_casualty_insurance_companies the sec_832 revenue act of pub_l_no tam-115470-09 bluebook noted that u nder prior and present law property and casualty insurance_companies are generally permitted to deduct dividends_and_similar_distributions paid or declared to policyholders in their capacity as such emphasis added by taxpayer taxpayer reasons from this quote that because current law is unchanged dividends declared are deductible thus the ability to deduct a dividend declared is clearly outside the requirements of economic_performance while economic_performance may be generally required post-1984 for deductions it is clearly not an element applicable to sec_832 the service disagrees with this argument first of all the bluebook description of present law merely made a brief general description of sec_832 by paraphrasing the first sentence of the section neither the bluebook nor the taxpayer refer to the third sentence of sec_832 which defines paid or declared to include the accrual_method of accounting which in turn includes by statute the economic_performance rule_of sec_461 also important is the rest of the language in the bluebook not quoted by the taxpayer and the context of that language in the bluebook's description of prior_law the concern was the apparent different tax treatment of policyholder dividends and shareholder dividends at both the entity level and the distributee level congress recognized that any inequity might be addressed by applying the sec_809 rule in the life_insurance_company area to property and casualty insurance_companies because that rule was complex and controversial congress wanted a study done before it took any_action there is no indication that the staff of the joint_committee on taxation was addressing the issue in the present tax matter that is whether a taxpayer can deduct a declared dividend in year but not pay out the dividend for to years later we would note that sec_809 was repealed in finally the taxpayer cites bituminous casualty and a irs field_service_advice fsa as holding that the all_events_test is not applicable to the dividend declared deduction and therefore the economic_performance rule is not applicable the service disagrees with regard to the fsa sec_6110 states that such document is not precedential the service believes that bituminous casualty is materially distinguishable from the present case in bituminous casualty certain policies were sold with dividend endorsements the amount of dividends payable pursuant to such endorsements was not related to the policyholder's loss experience or to certain expenses and except as expenses may affect surplus the existence of surplus is a condition to the payment of a dividend the company estimated the amount pertaining to the earned premiums on dividend policies which would thereafter be payable as policyholder dividends the dividends were a form of price discount it was necessary for the insurer to commit itself to the policyholder in advance as to the amount of the dividends it was the sec_6110 would also apply to any plr or gcm cited by taxpayer tam-115470-09 industry practice to declare such dividends as much as a year in advance there was certainty in the company's obligation to pay the commitment to pay such dividends was made to policyholders at the time the policies were written and was expressed in advance resolutions declaring such dividends under the resolutions the dividends were expressed in percentage of premium and as the premium was earned the obligation became fixed the service would first note that the case was decided prior to the enactment of sec_461 and thus not applicable to this issue the service would also note that the case is materially different from the case at hand in bituminous casualty the dividend was not affect by policyholder losses the computation of the dividend was more mechanical percentage of earned premium and was not dependent on net_income the fact of liability was clearly established although the court stated that the dividend estimate was allowable under the regulations even though such dividends would not have been accrued under the all_events_test the rationale is somewhat confusing as to why the court referred to the all events component of the accrual_method and why the facts did not meet the second component of the accrual_method the amount of liability can be determined with reasonable accuracy see sec_1 a i it would seem the case is consistent with revrul_57_134 taxpayer also argues the economic_performance rule_of sec_461 is not applicable because of the exception in sec_461 taxpayer states that it satisfies the two components of sec_461 namely reserve and estimate expenses as to the first component taxpayer reasons that dividends which will be paid in future years are appropriately considered a reserve as authority taxpayer mainly relies on bituminous casualty also it argues that declared but unpaid dividends clearly fit the definition of a reserve in the context for insurance_companies as defined in 251_us_342 which stated the term 'reserve' or 'reserves' has a special meaning in the law of insurance while its scope varies under different laws in general it means a sum of money variously computed or estimated which with accretions from interest is set_aside - 'reserved' - as a fund with which to mature or liquidate either by payment or reinsurance with other companies future unaccrued and contingent claims and claims accrued but contingent and indefinite as to amount or time of payment as to the second component taxpayer argues that it satisfies this item citing sec_1_822-12 bituminous casualty revrul_57_134 and various irs documents an fsa and several plrs the service disagrees that the above cited authorities are dispositive of the issue sec_832 does not specifically' provide for a deduction for a reserve for estimated expenses the last sentence of sec_832 requires that the section by interpreted according to a taxpayer's method_of_accounting which generally means the accrual_method and not a reserve for estimated expenses although sec_1_822-12 uses tam-115470-09 the phrase reasonable accurate estimate the regulation should not be interpreted to be in conflict with the statute sec_832 does not use the phrase reserve for estimated expenses and was written prior to the enactment of sec_461 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent s
